Exhibit 10.1

 

LOGO [g25888domtar.jpg]   

SEVERANCE PROGRAM FOR MANAGEMENT COMMITTEE MEMBERS

Purpose

 

  1.1 This severance program is designed to provide eligible executives with
guidelines relative to the benefits they would receive upon an involuntary
termination of employment for business reasons in order to allow for equitable,
objective and uniform treatment of similar situations.

Key Elements

 

  2.1 This severance program is composed of the following key elements which
will be offered in whole or in part by Domtar Corporation or its subsidiaries
(the “Corporation”), depending on each situation:

 

  •  

Severance allowance;

 

  •  

Maintenance of medical and dental benefits;

 

  •  

Outplacement services.

Any entitlement to payments or benefits other than those specifically addressed
in this severance policy shall be determined in accordance with the applicable
plan or policy.

Eligible Executives

 

  3.1 An executive is eligible for this severance program if he or she is a
member of the Management Committee of the Corporation (as duly appointed by the
Board of Directors of the Corporation (the “Board”) upon recommendation of the
Corporation’s Chief Executive Officer), if the executive’s employment is
involuntarily terminated for business reasons by the Corporation, and the
executive executes, delivers and does not revoke within the applicable statutory
time period, a written release in a form satisfactory to the Human Resources
Committee of the Board (such committee, the “HR Committee” and any such release,
a “Release”); provided that this program does not apply to those executives for
whom another program, agreement or arrangement is applicable or has been
approved. An executive will no longer be eligible for this severance program
upon cessation of his or her service as a member of the Management Committee for
reasons other than an involuntary termination for business reasons by the
Corporation as contemplated herein.

 

  3.2 This severance program will not be offered if the executive:

 

  •  

is dismissed for cause;

 

  •  

is offered continuous employment in a position with comparable terms and
conditions of employment by a purchaser of a business from the Corporation.

 

1



--------------------------------------------------------------------------------

Effective Date of Program

 

  4.1 This severance program will take effect March 7, 2007.

Restriction

 

  5.1 If on the date an executive’s employment is terminated the executive is
receiving benefits under the Corporation’s Short-Term or Long-Term Disability
Plans, the executive will not be entitled to a severance allowance under this
program. However, if the executive ceases to be eligible for the those benefits
for reasons other than retirement, the executive will be entitled to the
severance program if he or she regains the ability to carry out his or her
duties.

Administration

 

  6.1 This program will be administered by the HR Committee, whose actions and
decisions will be conclusive and binding on the executive and on the
Corporation.

 

  6.2 Domtar reserves the right to terminate, delete, amend or add to this
policy or any of its provisions at any time and from time to time.

Severance Allowance

 

  7.1 An eligible executive shall be entitled to a severance allowance of 12
months of base salary, plus an additional 3 months of base salary for each full
year of continuous service as a member of the Management Committee, up to a
maximum of 24 months of base salary (the “Severance Period”), unless otherwise
determined by the HR Committee, upon recommendation of the Corporation’s Chief
Executive Officer.

 

  7.2 The salary used to calculate an executive’s severance allowance will be
the executive’s salary on the date his or her employment is terminated. The
minimum payments as outlined by the different provincial legislations will be
paid within the time limit prescribed by the applicable legislation. The
remaining balance will be paid in a lump sum or in accordance with our normal
payroll practices during the Severance Period, as decided upon by the person
responsible for the termination, except if the executive’s severance allowance
is subject to Section 409A, the remaining balance shall be paid as described
below under the heading “Section 409A.”

 

  7.3 The severance allowance pursuant to this program shall not be less than
that required by the applicable legislation. However, this severance program
shall not be interpreted or applied as a minimum severance allowance.

 

  7.4 The severance allowance pursuant to this program includes any pay in lieu
of notice and severance pay required by law.

Annual Incentive Plan

 

  8.1

An executive who has been involuntarily terminated by the Corporation for
business reasons will be eligible for the Domtar Corporation Annual Incentive
Plan (“AIP”). Payment will be based on company results and the executive’s

 

2



--------------------------------------------------------------------------------

performance. It will be calculated on base salary during the year of
termination. Payment will be made the year following termination at the same
time as payment is made to all other employees and in any event no later than
March 15 of such calendar year. In situations where an executive is terminated
prior to the payment of the previous year’s AIP, he/she will also be eligible
for payment of the previous year’s AIP, which will also be paid at the same time
payment is made to all other employees under the AIP and in any event no later
than March 15 of the year following the year in which the related services were
performed.

Other Benefits

 

  9.1 A terminated executive’s coverage under the Corporation’s medical and
dental insurance policies will remain in effect until the last day of the
Severance Period, except if the executive’s benefits are subject to taxation in
the United States, as described below under the heading “Provisions Applicable
to U.S. Taxpayers.” In the event that the executive obtains equivalent or better
coverage elsewhere, this coverage will terminate.

 

  9.2 Notwithstanding section 9.1 above, the group insurance coverage to which
the executive was subject immediately prior to his/her termination will be
maintained, to the extent provided by applicable law.

 

  9.3 A terminated executive will be entitled to reasonable outplacement
services. This benefit will terminate in the event the executive obtains new
employment. In no event will this benefit continue beyond December 31 of the
second year beginning after the date of termination.

Provisions Applicable to U.S. Taxpayers

 

  10.1 Any payment or benefit provided under this program that is subject to
U.S. taxation and section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”) and the applicable rules, regulations and guidance
promulgated thereunder (“Section 409A”), will only be paid or provided if the
termination of an executive’s employment for business reasons by the Corporation
constitutes a “Separation from Service” within the meaning of Section 409A.

 

  10.2 Payments or benefits subject to Section 409A shall be administered and
paid as follows:

Subject to the execution, delivery and non-revocation by the executive of a
Release within 45 days of the date of his or her Separation from Service:

 

  •  

the portion of the executive’s severance allowance that is subject to
Section 409A will be paid in a lump sum within 90 days of the date of the
executive’s Separation from Service, but in no event later than March 15 of the
calendar year following the calendar year in which the executive’s Separation
from Service takes place.

 

  •  

If the executive would otherwise be eligible to elect continued health coverage
under Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”) (COBRA) (i) if permitted by the applicable plan and applicable law, the
executive’s coverage under the applicable health insurance policies maintained
by the Corporation will remain in effect or (ii) if not so permitted, the
Company shall pay or

 

3



--------------------------------------------------------------------------------

 

reimburse the executive for the excess of the cost of COBRA coverage over what
would have been the executive’s cost for continued coverage under the applicable
health insurance policies had he or she been permitted to continue coverage, in
each case until the earlier to occur of the last day of the Severance Period and
the last day on which the executive would otherwise be eligible for COBRA
coverage if he or she had elected such coverage and paid the applicable
premiums. In the event that the executive obtains equivalent or better coverage
elsewhere, this coverage will terminate.

 

  •  

If the executive would not otherwise be eligible to elect COBRA coverage, the
executive’s coverage under the applicable health insurance policies maintained
by the Corporation will remain in effect until the earlier to occur of the last
day of the Severance Period and the 18-month anniversary of the date of the
executive’s Separation from Service. In the event that the executive obtains
equivalent or better coverage elsewhere, this coverage will terminate.

 

  10.3 The amount of any reimbursement or in-kind benefit provided under this
program in one taxable year shall not affect the amount of any reimbursement or
in-kind benefit provided in any other taxable year (except that a plan providing
medical or health benefits may impose a generally applicable limit on the amount
that may be reimbursed or paid). Any reimbursement shall be paid to on or before
the last day of the taxable year following the taxable year in which the expense
was incurred. No entitlement to any reimbursement or in-kind benefit provided
under this program shall be subject to liquidation or exchange for any other
benefit.

 

  10.4 Notwithstanding anything to the contrary contained herein, if an
executive is a “specified employee” within the meaning of any specified employee
policy of the Corporation or, if no such policy is in effect at the time of
termination, Section 409A, (i) any portion of an executive’s severance allowance
under this policy that is subject to Section 409A and that would otherwise be
payable or provided within six months following the date of the executive’s
Separation from Service will be accumulated and paid on the first payroll date
following the six-month anniversary of the date of the executive’s Separation
from Service and (ii) the executive will pay the full cost of any non-COBRA
health care benefits provided to him or her under Section 9.1 that are subject
to Section 409A for the six-month period following the date of his or her
Separation from Service, with the full amount of such costs to be reimbursed to
the executive on the first payroll date following the six-month anniversary of
the date of his or her Separation from Service, in each case to the extent
necessary to comply with Section 409A.

 

  10.5 Neither the Corporation nor any of its directors, officers or employees
shall have any liability to an executive in the event Section 409A applies to
any benefit provided pursuant to this policy in a manner that results in adverse
tax consequences for such executive or any of his or her beneficiaries or
transferees. The HR Committee may unilaterally amend, modify or terminate any
benefit provided under this policy if it determines, in its sole discretion,
that such amendment, modification or termination is necessary or advisable to
comply with applicable U.S. law as a result of changes in law or regulation or
to avoid the imposition of an additional tax, interest or penalty under
Section 409A.

 

4